Case 1:15-cv-11587-DLC Document 99-8 Filed 09/27/19 Page 1 of 2




                  Exhibit H
                       Case 1:15-cv-11587-DLC Document 99-8 Filed 09/27/19 Page 2 of 2


                                  Th e Co m m o n w e a l t h o f Ma s s a c h u s e t t s
                                     Of f ic e o f t h e At t o r n e y Ge n e r a l
                                                          On e As h b u r t o n Pl a c e
                                                    Bo s t o n , Ma s s a c h u s e t t s 02108
Ma u r a He a l e y                                                                               (617) 727-2200
                                                                                                  www.mass.gov/ago
At t o r n e y Ge n e r a l




                                                              June 25,2019

         VIA U.S. MAIL & E-MAIL

         Ilyas Rona, Esq.
         Milligan Rona Duran & King LLC
         50 Congress Street, Suite 600
         Boston, Massachusetts 02109

                       RE:    Damaris Justiniano, as the Personal Representative of the Estate ofWilfredo
                              Justiniano, Jr. v. Department ofState Police, el al. (Docket No. 1684CV00399)

          Dear Attorney Rona:

                   In connection with the above-referenced matter, and in compliance with the Court’s
          recent order on Plaintiff s motion to compel, enclosed for service please find documents being
          produced by Defendant Department of State Police Bates-labeled AG0000176-AG0000290.
          (Please note that Defendant has thoroughly reviewed its records and does not possess any Use of
          Force report authored by Trooper Walker for the June 14, 2013 incident that is at the center of
          this action; accordingly, no such document is contained within the pages being produced.)

                       Thank you for your attention to this matter.

                                                              Very truly yours
                                                                     /

                                                              Joseph P S'Lucia
                                                              Assistant Attorney General



          Enclosures (sent via U.S. mail and e-mail)

          cc:          Bernard Guekguezian, Esq. and Noah A. Rabin, Esq. (w/ end.) (only by U.S. mail)
                       Sean M. Ennis, Esq. (w/ end.) (only by U.S. mail)
                       James Barry, Esq. (w/ end.) (only by U.S. mail)
                       Sarah E. Carroll, Esq. (w/ end.) (only by U.S. mail)




o
